***********
The undersigned having reviewed this matter and finding that this was an interlocutory opinion and award and appeal to the Full Commission is improper at this time,
It is therefore ORDERED that defendants' request for hearing is DENIED. Following the issuance of Deputy Commissioner Hoag's final Opinion and Award, defendants may raise these issues on appeal to the Full Commission pursuant to N.C.G.S. § 97-85.
This the 19th day of February 2002.
                         FOR THE FULL COMMISSION  S/____________ BUCK LATTIMORE CHAIRMAN